EXHIBIT “A”

 

 
STATE OF INDIANA

02D01-2012-CT-000625 Filed: 12/23/2020 12:62
€

Allon Superior Court 4

 

 

) IN THE ALLEN SUPERIOR COURT
\ ) SS

COUNTY OF GRANT ) CAUSE NO.
CASANDRA L, SMITH, )
)
Plaintiff, )
)
v. )
)
DRULEY ENT ERPRISES, INC, )
d/b/a BELMONT BEVERAGE, )
)
Defendant, )

COMPLAINT

Plaintiff alleges against Defendant that:

1,

Plaintiff Casandra L. smith claims that she was sexually harassed, sexually
discriminated against, retaliated against, and terminated as a result of reporting a
sexually hostile work environment and complaining about sexual harassment, all in the
mannbr set forth in EEOC Charge of Discrimination 470-2020-02374 which is attached
hereto, made a part hereof, and incorporated herein as Exhibit “A”. The EEOC issued
a Dismissal and Notice of Rights on September 29, 2020 (Exhibit “B”), and this
Complaint has been filed within ninety (90) days after receipt thereof.

Defendant Druley Enterprises, Inc., d/b/a Belmont Beverage, is a corporation
authorized to do business in the State of Indiana and does so at 3305 N. Anthony
Bouldvard, Fort Wayne, Indiana. At all material limes to this Complaint, Defendant
was ah “employer” for purposes of Title VI of the Civil Rights Act of 1964,
Defendant’s reasons for terminating Plaintiff were false reports of theft claiming it was
on video when there was no video, stealing cigarettes, and other made-up reports about

stealing, were all false and pretextual, and in reality, Plainuff was terminated for
{

&

Allen Gounty, India
t

 
reporting sexual harassment and sex discrimination.

The intentional actions of the Defendant and its management staff in allowing Plaintiff
to be sexually harassed, and then retaliating against Plaintiff after she reported the
sexual harassment, were in reckless disregard of Plaintiff's federally protected rights
under Title VIL of the Civil Rights Act of 1964. The discrimination, sexually hostile
work environment, and retaliatory discharge caused Plaintiff to lose her job and job-
related benefits including income, Plaintiff also suffered emotional distress, mental
anguish, inconvenience, humiliation, embarrassment, and other damages and injuries
for which she seeks compensatory damages. The intentional actions of the Defendant

also vearrant an imposition of punitive damages.

WHEREFORE, Plaintiff prays for judgment against the Defendant for compensatory

damages, punitive damages, reasonable attorney’s fees and costs, and for all other just and proper

relief in the premises.

JURY DEMAND

 

Pursuant ‘to Rule 38 of the Indiana Rules of Trial Procedure, Plaintiff demands a trial by

jury in this action.

Respectfully submitted,

CHRISTOPHER C, MYERS & ASSOCIATES

/s/Clwistopher C. Myers
Christopher C, Myers, #10043-02

: 809 South Calhoun Street, Suite 400
; Fort Wayne, IN 46802
| E-mail: omyers@myers-law.com

Counsel for Plaintiff

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02D01-201 2-CT-000625 Filad: 12/23/2020 ‘2:62 |
qamm ora TA) Allen Supqigg Fay E rnployment Opportunity CUTS TO
RPR/2T/2020/H0H 10:13 KN indMhafolis District Office *
REDO Pom 6 (11700) , _. _ pee ie| {et A 2D.2020: __
GHARGE OF DISCRIMINATION " Charge Presantad To: Agency(les) Charge No(s):
THe orn afta yo eer Seca neon oe 470-2020-02374 °
~~ Eaual Ewiploymont Opportunity Commission and EEOC
: “ Slate ot fadal Agency, if any .
fama Prana fine), Aran Gude) Dalo nf Blut

Namo (indfoala Mr, Ms, Ades)

Casandra L, Smith 260-208-0619

 

 

 

 

Street Addrags Olly, Slata und ZIP Qodo

130 West Straat, New Havel, IN 46774

 

 

 

 

 

 

 

 

 

Named le the Employur, Labor Organization, Rimnploymant Agenoy: Approntiosship Committee, or Sluts or Loval Government Agency Thal | Belfave

 

 

Dlserlminated Agalnot Ma ar Qihara. (/fmare than Iwo, Hat undar PARTIGULARS balow,)
Name iL
Balmont Beverage =, _ 60+

 

 

No. Employata, embers | Phone No, {nolude Area Catia}

260-424-4604

 

 

 

 

 

 

 

 

 

 

Mirowl Adufreon . . Gily, Glata and ZIP Gote

4305 North Anthony Hilvd, Fort Wayne IN 46805

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE PARTICULARS ARE (Fatditoanl poput Is nesded, aifaoh extra shesl(s))i

an “amployer” foy.the purposes of Tile VIL.

the Yaoht Club ators,

soxually harassed, On or about

}.
fs Continued on page 2

Numa No, enpoyses, Membors | Phone Na. (faclude Aras Ooda)
. 50+
Stat Address ~~ Oily, Slate ond ZIP Goda
W,
GIAGRIMINATION BASED ON (Ot jek oppranrita box(22)) DATE(S) OBONMINATION TOOK PLAGE
: a . Earllest Lalunt-
bt oe
[7] mace [_] conc [x] sex [| Reticion [__] nations. onion 40/23/2049
X | RETALIATION FE pee [| pesaniurry [_| Generic inranmaTion
[Xx] omer oni) — Sexual Harassment [_] cowriune action

|, The GConnphalrarit is Gagandra L. Smith, a qualified female employee of the Respondent's al all material
tines to thls Charge. The Complainant alleges that during her employment she was digcriminated
against on the hale of her sex (female), and retallated againat for reporling sexual harassment, all in
violation of Tile VIL of the Clvi Rights of 1954, 42 U.8.0, § 20000 ef seq "Tile VII" (“Title VIF).

jl. The Respondent le Balmont Beverage, an omployar dolny business at 3306 North Anthony Blvd, Fort
Wayne, IndlanaAG805, among other locations. At all material times to this Charge, Respondent was

1, The Complainant was employed by the Respandenta fram on or about February, 2009, unt her
termination. At the dine of the alleged disorimination, the Complainant worked for the Respondent tn

\V, Complainant wat doing well In her employment until she let her employer know that she was had been
Seplemiber 27, 2049, alter the Complainant had been working In a
refrigerated areat she exited and took off a hoodia which she had worn to keep warn.
tha hoodie, she was approached by Kenneth Rutledge, a dallvery driver, who stuck fils hand dows her
ahirt in har cleaVage area, and who sinacked er ollt the butt, Later that evening she contarted
Kuman Resources, via faxt messaga, and was told she could report the lesue and provide her
statement via amiall, which ghe did the following morning to Amanda Altimus In Human Resources.

After taking off

 

 

 

 

 

 

 

 

 

 

 

EY A

|

t
!

 

 
>!
Pay

Deil22anbOt-27~2020 | 8 ‘

7

(i Equal Employiient Opportunity Commissior
~APR/27/2020/HON 10:13AM indifMdlBolis District Office

005

ca RECEIVED 427-202

V. Not untll approxtinately 14 days lmter, on or about BOE IVE bg A Ket Altimus report to the
Complainant (aflér Complainant asked for a follow up) thet they sould not verify her complaint via the
securily oatrera, and that they felt her wearing (he tank top under her hoodle wag too “provocative” and
too “Invilng" = Inferring It was the Camplalnant’s falye that she was touched by Kenneth Rutladge In
ner cleavage arda and smacked on her butt, The Complainant was informed that there would be a
“sterct talking to" ~- to all staff — about obyerving personal apaaa but that wae all that wauld be done,

VI. On or about Cotaber 23, 2019, the Complainant was (net al her work logation by Amanda Altimius and
“Robert” who Infermed her she waa golng to be terminated because of theft, They alleged they had
{his on video-epé, but when Complainant avked to see the tape, they could not show her the video on
tha computer, They olalmed It would not run, Complalnant wae acciged of steallng a pack of Mavariok
clgareties, and SBOIe cranberry julee, without paying. Complainant daca not smoke Mavertok
cigarettes - she-actually smokes @ different brand, Complatnant is certain that she pald for the Juice,
and employess wre allowed to purchase Items from the store — whieh Is exacily what she did. They
Insisted whw siqiikthe acknowledgement of the write-up, and escorted her from the store, They alsa
then Informed dhé Gomplalnant that they were golng to Inveatlyate her going back 6 moritha It time,
and thet thay Intended to report the theft ta the polles and prosecutor.

Vil, On or about Thursday, November 21, 2019, a former oo-workr, Informed the Gomplainant that he was
personally fold that the real reason she was Investigated and terminated was bacalise she had made
the sexual harasament complaint » and that he was personally told this by “Robert” or "Bab" whe had
acsumpanted Anianda Altimus to terminate the Complainant,

VUL The Gomplainant'alleges that In reality she was disariminated againat on the basls of her sex (femals),
and {n ratallation‘of reporting the sexual harassment, In violation of her fedarally protected rights under
Tillo VIE. a

IX. The Resporden?’s disorlminatory and retaltatory condual gubjeoted the Complainant to loss of Job
related banafita, including iricome, as well as Inconvenlanca, emotional distress, ahxlety, and other
damages and tjurles. Tha Roapondent'’s unlawful and diserlminatory conduct Was Intentlonal,
knowing, willful, Wanton, and In reckless disregard of the Complainant's federally protected rights under
Title Vil, entling the Complainant fo compensatory damages, punitive damages, and reasonable

atiomey fees and costs agalnivt the Respondent.

¥

*e

at
A
au,
44

Tyrant this charge tied with both (ie EEOG and tho Alato arlacal Aganay, reny. | NOTARY ~ Witon nusaguery & Pele yd baal Aguioy Requiromonta
yl acs the ngenolns if] ahangis my addrata or phone number and | will Cc (0 \ y PS :
gnopavate fully wil them Inthe pranasalnp of my charge In aguordange wilh thelr St

procedures, 7 Tawour or affirm that | have read thidbove oharge and (intit is (uc to
_) Tdaclare under penally of pauty that the ubove Js tus and carat. the beet of my knowledge, a and bella.

7. SIGNATURE OF COMPLAINANT \
7 en woe »” (ave
. " we
~ f YA) a SUBSCRIBED AND SWORN TO BEFORE ME THIN DATE
LY on L} AY os er toe) (month, day, yea)
2 Charghiy Porty Slananira vn
‘ena a

— *! Nolaty Pubjig Saal State of Indiana
Allan County :

LEOO Fue 5 (18/00) 4 Gaeamiasion Nyinber NPOY29903
q : My ommiouian Bxpias 40/347 4
Aen aif

QUAY
AYE AAAAAL AION,

 

 

 

 

 

 

 

 

i Dato

 

 

 

 

 

 
GEOG Kor 104 (14/46) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NoTIcE OF RIGHTS

 

To: Casandra Smith | From: Indlanapolis District Office
439 West Street 401 West Ohlo Street

New Haven, IN 46774 Sulte 1900
4 Indianapolis, IN 46204

 

| | Qa bohalf of person(s) aggriaved whose Identily Is
CONFIDENTIAL (29 GFR §1601.7(a))
EEOC Charge No, EEOC Representative Yelephone No.
Frederick J. BruBaker,
470-2020-02374 . Enforcement Supervisor (463) 999-1148

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts allogad In the charge fall to state a claim under any of the statutes enforced by ihe EEOC.

Your allegations did not involve a disability as defined by the Americans Wilh Disabilitles Act.
The Respondali employs legs than the required number of emplayees or Is not otherwise covered by the statutes.

Your charge was not tlmely filed with EEOC; tn other words, you wailed loo long after the date(s) of the alloged
discrimination to tile your charge

A UO

The EEOC Issues the following determination: Based upon Its investigation, the EEOC is unable to conclude that the
Information obtained establishes violations of the statutes. This does not certify thal (he respondent is In compliance with
the slalutes. No finding is made as lo any other tssues thal might be construed as having been raised by this charge.

Tho EEOC has'adopted the findings of the state or local fair employment practices agency thal invastigaled this charge.

Other (briefly state)

UL

«

- NOTICE OF SUIT RIGHTS ~

4 (See the additional Information attached to this fonn.)

Title Vil, the Americans with Disabilities Act, the Gonetle Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right lo sue thal we will send you.
You may file a lawsult against the respondent(s) under federal taw based on this charge in federal or stale court, Your
lawsuil must be filed WITHIN 90 DAYS of your receipt of thls notice; or your right to sue based on this charge will be
lost. (The time limit for filing sult based on a claim under state law may be different.)

 

Equal Pay Act (EPA): EPA suits must he filed In federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment, This means lhal backpay due tor any violations that occurred more than 2 years (3 yeat's)
before you file sult may not be collectible.

ey
w :
46 A wy. 29 September 2020

 

 

Enclosures(s) . / { Michelle Elsele, ¥ ; (Date Mailed)
: . District Director
oe Amanda Altimus Christopher C, Myers
Human Resources & Training Manager CHRISTOPHER C, MYERS & ASSOCIATES
BELMONT BEVERAGE 809 South Calhoun Street, Suite 400
3305 North Anthony Bivd. Fort Wayne, IN 46802

Fort Wayne, IN 46805

i

Ww

ey 3
